NO. 07-04-0430-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL E

MARCH 17, 2005

______________________________


TERRY KEITH HAMMOND, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 31ST DISTRICT COURT OF WHEELER COUNTY;

NO. 4010; HONORABLE STEVEN R. EMMERT, JUDGE

_______________________________

Before REAVIS and CAMPBELL, JJ. and BOYD, S.J. (1)
ORDER
	Appellant Terry Keith Hammond perfected this appeal from the trial court's judgment
revoking community supervision for a theft conviction and imposing punishment of two
years confinement in a state jail facility and a $500 fine.  The clerk's record and reporter's
record have been filed.  By his brief, appellant challenges, among other things, the
sufficiency of the evidence to support the theft conviction and the revocation.  Pending
before this Court is a motion by the State requesting this Court to direct the Wheeler
County District Clerk to forward original exhibits to be filed with the Clerk of this Court.  We
grant the motion.
	The State asserts the original exhibits admitted at trial are necessary in determining
the sufficiency issues raised by appellant.  According to the motion, the exhibits are in the
custody of the Wheeler County District Clerk.  Pursuant to Rule 34.6(g)(1) & (2) of the
Texas Rules of Appellate Procedure, we direct Sherri Jones, District Clerk of Wheeler
County, to forward the original exhibits admitted at trial in a supplemental record to the
Clerk of this Court on or before Monday, April 18, 2005.
	It is so ordered.
								Per Curiam
Do not publish.
1. John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.